Title: From Alexander Hamilton to James Wilkinson, 14 November 1799
From: Hamilton, Alexander
To: Wilkinson, James


          
            Sir,
            NY. Nor. 14. 99
          
          I have just received your letter of yesterday.
          The transfer of Liett McCall to the fourth regiment meets my approbation.
          I can not sanction the nomination of Lt McLovel as Paymaster to the first regiment of Artillerists as Lt. House has already been appointed to that office—This appt. was made of necessity without a previous nomination by the Officer of the regiment as their disperd. situation rendered the thing impracticable.
          I have directed Doctor Phillips to repair to the head Quarters of his regiment in the State of Tennessee, and Lt. Glen to proceed to Bennington for the purpose of being employed in the recruiting service.
          With Great
          Gn Wilkinson—
        